Citation Nr: 1636748	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-27 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for schizophrenia.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file is currently at the Detroit, Michigan, RO. 

The Veteran appeared and testified at a Travel Board hearing before the undersigned acting Veterans Law Judge (VLJ) in March 2011.  A transcript of the hearing is associated with the Veteran's claims file.  The matter was remanded in March 2014 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims.  

During her September 2014 VA Mental Disorders examination, the Veteran reported that she had applied for Social Security Administration (SSA) benefits one week previously.  Review of the record shows that these records are not available for review.  Thus, unless there is evidence to show that that the SSA disability records are not relevant to the Veteran's claims on appeal, which in this case there is not, the SSA disability records should be sought by the RO/AMC.  See Golz v. Shinseki, 530 F. 3d 1317 (Fed. Cir. 2010).  [Notably, review of the record also shows that SSA records in connection with the Veteran's 2008 claim for benefits were received in August 2009 and have been associated with her claims file.]    

On remand, updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  Contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding her 2014 claim for SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  All records/responses received should be associated with the claims file.

3.  After completing the above, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide a supplemental statement of the case and afford her and her representative the requisite notice to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





